Citation Nr: 1747692	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim on appeal.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, he was exposed to acoustic trauma during active service, and has experienced symptoms of bilateral tinnitus continuously since separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a), including neurological disorders, including tinnitus.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). 

The Veteran, during his September 2010 VA examination and during his March 2017 Board hearing, asserted that the onset of his bilateral tinnitus was during service, in Japan, and that such has continued since.  During his Board hearing, he asserted that he knew there was no cure for tinnitus and did not seek in-service treatment for the same, as "they would not have done anything anyway." 

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral tinnitus.  His service separation record, his DD-214, indicates that his military occupational specialty (MOS) included Aviation Maintenance Material Control Master Chief.  Of record is also a 1977 document recording his in-service exposures, including numerous exposures to noise.  His March 2004 in-service reference audiogram includes a notation that the Veteran was routinely noise-exposed.  The Board thus concedes that the Veteran experienced acoustic trauma in service as a result of his military duties, as his service personnel records demonstrate such.  

The examiner, during the September 2010 VA examination, opined that the Veteran's bilateral tinnitus was less likely than not related to service, as his service treatment records were silent for hearing loss and tinnitus and he separated from service without evidence of high-frequency hearing loss.  Thus, the examiner did not consider or address the Veteran's symptoms of tinnitus beginning during service and continuing since and based the negative etiological opinion solely on the Veteran's results of audiometric testing upon separation from service showing normal hearing acuity and a lack of service treatment records demonstrating complaints of tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran has offered statements that he indeed experienced bilateral tinnitus during and since service and addressed the issue as to why he did not seek treatment for the same until recently.  The Veteran is competent to report as to his symptoms and there is no indication that he is not credible in this regard; and the Board finds such lay statements as to onset as probative evidence in the current appeal.  See Layno.  Thus, without sufficient consideration of the Veteran's lay statements in this regard, the VA opinion is of little probative value. 

Based on the forgoing, there is probative evidence of current bilateral tinnitus and, resolving all doubt in favor of the Veteran, probative evidence of in-service acoustic trauma and continued symptoms of bilateral tinnitus from the time of separation from service to the present.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. § 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral tinnitus is warranted.


ORDER

Service connection for bilateral tinnitus is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


